Broyles, C. J.
In an election for bonds to build a sehoolhouse for 'a school district in a county, “the bonds could not lawfully be issued without the assent of two thirds of the qualified voters of the district, voting at an election for that purpose, nor unless the two thirds so voting were a majority of the registered voters of the district.” Turk v. Royal, 34 Ga. App. 717 (7) (131 S. E. 119), and citation.
(а) A registered voter is not necessarily a qualified voter; and in a proceeding to validate school bonds, where it appeared that, although two thirds of the qualified voters of the district voted for the bonds, this did not constitute a majority of the registered voters of the district, the judge of the superior court had no authority to purge the list of the registered voters of the district of unqualified voters, so as to make the two thirds voting for the bonds a majority of the registered voters of the district, and his ruling in so doing -was error, and his judgment validating the bonds was error. '
(б) The above-stated ruling being controlling in the case, it is unnecessary to pass upon the other assignments of error. •

Judgment reversed.


Luke, J., concurs. Bloodworlh, J., absent on account of illness.

J. H. Longino, Post & Arnold, for plaintiffs in error.
Claude C. Smith, solicitor-general, Lawrence S. Camp, contra.